Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments
The amendments filed June 7, 2022, have been entered.  Claims 16 and 31 have been amended.  Claims 16-31 are currently pending in the application.
Applicant argues on pages 6 and 7 of Applicant’s remarks that the previously cited references do not disclose, teach or suggest the amended subject matter of the fans being controlled via an AAP. While support for the new claim limitation can be found in the specification, none of the specification, claims, or arguments provide a definition or explanation of what an AAP is, and, as such, a new rejection under 35 U.S.C. 112(b) has been entered as the limitation is unclear. Additionally, as discussed below in the rejection under 35 U.S.C. 112(b) it is believed by the Examiner that an AAP may have been intended to refer to an app (i.e. a smart phone or computer application), such that the fans can be controlled via a computer or smart phone which would act as a remote control. Upon further review, Rawls-Meehan (U.S. Publication No. 2015/0313370), as previously cited for independent claims 16 and 31, discloses this feature as discussed in detail below.

Claim Rejections - 35 USC § 112
Claims 16-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim, the written description must clearly define the claim term and set forth the definition so as to put one reasonably skilled in the art on notice what the applicant intended by the claimed term. The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be "ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention." Packard, 751 F.3d at 1311 and Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “AAP” is used in the last line of each of claims 16 and 31. The term is indefinite because the specification does not clearly define the term, the term does not appear to have a common meaning that would be understood by one of ordinary skill in the art or be otherwise found in the prior art, and, as such, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, it is assumed AAP may have been intended to refer to an app (i.e. a smart phone or computer application), such that the fans can be controlled via a computer or smart phone which would act as a remote control. See MPEP 2173.05(a). Claims 17-30 are additionally rejected under 35 U.S.C. 112(b) by virtue of their dependence on claim 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Rawls-Meehan et al. (U.S. Publication No. 2015/0313370), hereinafter referred to as Rawls-Meehan, in view of Borda (U.S. Publication No. 2005/0011005).
Regarding claim 16, Rawls-Meehan discloses an adjustable bed system, comprising:  a frame structure 400 (Figures 3a and 3b, paragraph 0023); a back lifting assembly (comprising one of actuators 440, Figures 3a and 3b, paragraph 0023 where actuators 440 articulate deck supports 110A-110D and the mattress 300 overlying the deck supports 110A-110D, where the actuator 440 of the back lifting assembly would articulate deck support 110A-110B Figure 4a) and a leg lifting assembly (comprising one of actuators 440, Figures 3a and 3b, paragraph 0023 where actuators 440 articulate deck supports 110A-110D and the mattress 300 overlying the deck supports 110A-110D, where the actuator 440 of the leg lifting assembly would articulate deck support 110C-110D and an actuator, Figure 4a) moveably connected to the frame structure 400 (Figure 3a-b and paragraph 0023); a plurality of platforms 110A-110D moveably attached to the frame structure 400 (paragraph 0023); two to five fans 120 mounted onto openings 130 in the plurality of platforms 110A-110D (see paragraph 0027 and Figure 4a, where four fans 120 are shown attached to platforms 110A-110D, with additional, optional placement locations), wherein the two to five fans 120 are individually or cooperatively controlled (paragraph 0024); and a mattress 300 comprising a first layer having two to five openings 230 (Figure 1, where openings 230 are provided in airflow spacer 200, paragraph 0021 contemplates that the airflow spacer may be integral with the mattress 300) defined therein being operably in fluidic communication with the two to five fans 120 for providing air circulation to a user through the mattress 300 (paragraph 0031, and Figure 7), wherein the mattress 300 is placed on the plurality of platforms 110A-110D, such that each opening 230 in the first layer of the mattress is directly aligned with a respective one of the two to five fans 120 (paragraph 0031, where holes 230 generally correspond to similarly positioned airflow channels 130 of the platforms 110A-110D, where fans 120 are attached at airflow channels 130, see Figure 1), and a back portion and a leg portion of the mattress 300 are in relation to the back lifting assembly (comprising one of actuators 440, Figures 3a and 3b, paragraph 0023 where actuators 440 articulate deck supports 110A-110D and the mattress 300 overlying the deck supports 110A-110D, where the actuator 440 of the back lifting assembly would articulate deck support 110A-110B Figure 4a) and the leg lifting assembly (comprising one of actuators 440, Figures 3a and 3b, paragraph 0023 where actuators 440 articulate deck supports 110A-110D and the mattress 300 overlying the deck supports 110A-110D, where the actuator 440 of the leg lifting assembly would articulate deck support 110C-110D and an actuator, Figure 4a), respectively, and positions of the back portion and the leg portion of the mattress 300 are individually and/or coordinately adjustable in accordance with operations of the back lifting assembly and the leg lifting assembly (see discussion of both back and leg lifting assemblies above, comprising a corresponding one of actuators 440, Figures 3a-3b and see paragraph 0004, where the support platform are independently movable relative to each other), wherein operation of the fans 120 is controlled via an app (paragraph 0025, where the remote control 460, shown in Figure 3a, can be a mobile electronic device such as a smart phone, running a software application providing a user interface for control of the thermal management system, and see paragraph 0023, where the thermal management system commands include turning the fans on and off, controlling fan speed, and placing the fans in heating or cooling mode).
Rawls-Meehan does not disclose wherein the back lifting assembly comprises a back lifting bracket pivotally connected to the frame structure, and a back lifting actuator pivotally connected between the back lifting bracket and the frame structure for operably driving the back lifting bracket to pivotally move in an upward rotating direction or a downward rotating direction relative to the frame structure, thereby causing a back portion of the platforms and therefore the back portion of the mattress to be lifted up or lifted down; and wherein the leg lifting assembly comprises a leg lifting bracket pivotally coupled to the frame structure, and a leg lifting actuator pivotally connected between the leg lifting bracket and the frame structure for operably driving the leg lifting bracket to pivotally move in an upward rotating direction or a downward rotating direction relative to the frame structure, thereby causing a leg portion of the platforms and therefore the leg portion of the mattress to be lifted up or lifted down.
Borda teaches wherein the back lifting assembly 80 and 100 comprises a back lifting bracket 80 pivotally connected to the frame structure 12, and a back lifting actuator 100 pivotally connected between the back lifting bracket 80 and the frame structure 12 (specifically actuator 100 is connected to head rail 63, Figure 6 and paragraphs 0048) for operably driving the back lifting bracket 80 to pivotally move in an upward rotating direction or a downward rotating direction relative to the frame structure 12, thereby causing a back portion of the platforms 140 and 141 and therefore the back portion of the mattress “M”  to be lifted up or lifted down (Figures 1 and 3 shows the back lifting assembly in a flat position, where Figures 2 and 4 shows the back lifting assembly in an articulated position with particular attention being drawn to the position of bracket 80 in being rotated between two positions in Figure 3 to Figure 4, also see paragraph 0043); and wherein the leg lifting assembly 90 and 110 comprises a leg lifting bracket 90 pivotally coupled to the frame structure 12, and a leg lifting actuator 110 pivotally connected between the leg lifting bracket 90 and the frame structure (specifically actuator 110 is connected to foot rail 64, Figure 6 and paragraphs 0048)  for operably driving the leg lifting bracket 90 to pivotally move in an upward rotating direction or a downward rotating direction relative to the frame structure 12, thereby causing a leg portion of the platforms 142 and 143 and therefore the leg portion of the mattress “M” to be lifted up or lifted down (Figures 1 and 3 shows the leg lifting assembly in a flat position, where Figures 2 and 4 shows the leg lifting assembly in an articulated position with particular attention being drawn to the position of bracket 90 in being rotated between two positions in Figure 3 to Figure 4, also see paragraph 0043).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rawls-Meehan so that the back lifting assembly comprises a back lifting bracket pivotally connected to the frame structure, and a back lifting actuator pivotally connected between the back lifting bracket and the frame structure for operably driving the back lifting bracket to pivotally move in an upward rotating direction or a downward rotating direction relative to the frame structure, thereby causing a back portion of the platforms and therefore the back portion of the mattress to be lifted up or lifted down; and so the leg lifting assembly comprises a leg lifting bracket pivotally coupled to the frame structure, and a leg lifting actuator pivotally connected between the leg lifting bracket and the frame structure for operably driving the leg lifting bracket to pivotally move in an upward rotating direction or a downward rotating direction relative to the frame structure, thereby causing a leg portion of the platforms and therefore the leg portion of the mattress to be lifted up or lifted down as taught by Borda, because the back and leg lifting assemblies of Borda can be used in a variety of bed sizes, by providing the same lifting assembly and adjusting the width of the attached support brackets (paragraph 0020).  This would allow a manufacturer to produce a single size for the base, and allow a user to purchase a single adjustable base, and adapt the base to the desired size (paragraph 0020 and 0049).
Regarding claim 31, Rawls-Meehan discloses an adjustable bed system, comprising:  a frame structure 400 (Figures 3a and 3b, paragraph 0023); a back lifting assembly (comprising one of actuators 440, Figures 3a and 3b, paragraph 0023 where actuators 440 articulate deck supports 110A-110D and the mattress 300 overlying the deck supports 110A-110D, where the actuator 440 of the back lifting assembly would articulate deck support 110A-110B Figure 4a) and a leg lifting assembly (comprising one of actuators 440, Figures 3a and 3b, paragraph 0023 where actuators 440 articulate deck supports 110A-110D and the mattress 300 overlying the deck supports 110A-110D, where the actuator 440 of the leg lifting assembly would articulate deck support 110C-110D and an actuator, Figure 4a) moveably connected to the frame structure 400 (Figure 3a-b and paragraph 0023); a plurality of platforms 110A-110D moveably attached to the frame structure 400 (paragraph 0023); a plurality of fans 120 mounted onto openings 130 in the plurality of platforms 110A-110D (see paragraph 0027 and Figure 4a, where four fans 120 are shown attached to platforms 110A-110D, with additional, optional placement locations), wherein the plurality of fans 120 are individually or cooperatively controlled (paragraph 0024); and a mattress 300 comprising a first layer having a plurality of openings 230 (Figure 1, where openings 230 are provided in airflow spacer 200, paragraph 0021 contemplates that the airflow spacer may be integral with the mattress 300) defined therein being operably in fluidic communication with the two to five fans 120 for providing air circulation to a user through the mattress 300 (paragraph 0031, and Figure 7), wherein the mattress 300 is placed on the plurality of platforms 110A-110D, such that each opening 230 in the first layer of the mattress is directly aligned with a respective one of the plurality of fans 120 (paragraph 0031, where holes 230 generally correspond to similarly positioned airflow channels 130 of the platforms 110A-110D, where fans 120 are attached at airflow channels 130, see Figure 1), and a back portion and a leg portion of the mattress 300 are in relation to the back lifting assembly (comprising one of actuators 440, Figures 3a and 3b, paragraph 0023 where actuators 440 articulate deck supports 110A-110D and the mattress 300 overlying the deck supports 110A-110D, where the actuator 440 of the back lifting assembly would articulate deck support 110A-110B Figure 4a) and the leg lifting assembly (comprising one of actuators 440, Figures 3a and 3b, paragraph 0023 where actuators 440 articulate deck supports 110A-110D and the mattress 300 overlying the deck supports 110A-110D, where the actuator 440 of the leg lifting assembly would articulate deck support 110C-110D and an actuator, Figure 4a), respectively, and positions of the back portion and the leg portion of the mattress 300 are individually and/or coordinately adjustable in accordance with operations of the back lifting assembly and the leg lifting assembly (see discussion of both back and leg lifting assemblies above, comprising a corresponding one of actuators 440, Figures 3a-3b and see paragraph 0004, where the support platform are independently movable relative to each other), wherein operation of the fans 120 is controlled via an app (paragraph 0025, where the remote control 460, shown in Figure 3a, can be a mobile electronic device such as a smart phone, running a software application providing a user interface for control of the thermal management system, and see paragraph 0023, where the thermal management system commands include turning the fans on and off, controlling fan speed, and placing the fans in heating or cooling mode).
Rawls-Meehan does not disclose wherein the back lifting assembly comprises a back lifting bracket pivotally connected to the frame structure, and a back lifting actuator pivotally connected between the back lifting bracket and the frame structure for operably driving the back lifting bracket to pivotally move in an upward rotating direction or a downward rotating direction relative to the frame structure, thereby causing a back portion of the platforms and therefore the back portion of the mattress to be lifted up or lifted down; and wherein the leg lifting assembly comprises a leg lifting bracket pivotally coupled to the frame structure, and a leg lifting actuator pivotally connected between the leg lifting bracket and the frame structure for operably driving the leg lifting bracket to pivotally move in an upward rotating direction or a downward rotating direction relative to the frame structure, thereby causing a leg portion of the platforms and therefore the leg portion of the mattress to be lifted up or lifted down.
Borda teaches wherein the back lifting assembly 80 and 100 comprises a back lifting bracket 80 pivotally connected to the frame structure 12, and a back lifting actuator 100 pivotally connected between the back lifting bracket 80 and the frame structure 12 (specifically actuator 100 is connected to head rail 63, Figure 6 and paragraphs 0048) for operably driving the back lifting bracket 80 to pivotally move in an upward rotating direction or a downward rotating direction relative to the frame structure 12, thereby causing a back portion of the platforms 140 and 141 and therefore the back portion of the mattress “M”  to be lifted up or lifted down (Figures 1 and 3 shows the back lifting assembly in a flat position, where Figures 2 and 4 shows the back lifting assembly in an articulated position with particular attention being drawn to the position of bracket 80 in being rotated between two positions in Figure 3 to Figure 4, also see paragraph 0043); and wherein the leg lifting assembly 90 and 110 comprises a leg lifting bracket 90 pivotally coupled to the frame structure 12, and a leg lifting actuator 110 pivotally connected between the leg lifting bracket 90 and the frame structure (specifically actuator 110 is connected to foot rail 64, Figure 6 and paragraphs 0048)  for operably driving the leg lifting bracket 90 to pivotally move in an upward rotating direction or a downward rotating direction relative to the frame structure 12, thereby causing a leg portion of the platforms 142 and 143 and therefore the leg portion of the mattress “M” to be lifted up or lifted down (Figures 1 and 3 shows the leg lifting assembly in a flat position, where Figures 2 and 4 shows the leg lifting assembly in an articulated position with particular attention being drawn to the position of bracket 90 in being rotated between two positions in Figure 3 to Figure 4, also see paragraph 0043).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rawls-Meehan so that the back lifting assembly comprises a back lifting bracket pivotally connected to the frame structure, and a back lifting actuator pivotally connected between the back lifting bracket and the frame structure for operably driving the back lifting bracket to pivotally move in an upward rotating direction or a downward rotating direction relative to the frame structure, thereby causing a back portion of the platforms and therefore the back portion of the mattress to be lifted up or lifted down; and so the leg lifting assembly comprises a leg lifting bracket pivotally coupled to the frame structure, and a leg lifting actuator pivotally connected between the leg lifting bracket and the frame structure for operably driving the leg lifting bracket to pivotally move in an upward rotating direction or a downward rotating direction relative to the frame structure, thereby causing a leg portion of the platforms and therefore the leg portion of the mattress to be lifted up or lifted down as taught by Borda, because the back and leg lifting assemblies of Borda can be used in a variety of bed sizes, by providing the same lifting assembly and adjusting the width of the attached support brackets (paragraph 0020). This would allow a manufacturer to produce a single size for the base, and allow a user to purchase a single adjustable base, and adapt the base to the desired size (paragraph 0020 and 0049).
Claims 17, 19-21, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Rawls-Meehan in view of Borda and further in view of DeFranks et al. (U.S. Publication No. 2014/0189951), hereinafter referred to as DeFranks.
Regarding claim 17, Rawls-Meehan, as modified, discloses the subject matter as discussed above with regard to claim 16.  Rawls-Meehan, as modified, does not disclose wherein the first layer is formed of a flex support foam for providing corner to corner support.
DeFranks teaches the first layer 12 being formed of a flex support foam for providing corner to corner support (Figure 1 and paragraph 0016, where the first layer 12 is made of foam, and paragraph 0029 where the foam layers of the mattress 10 can be made of viscoelastic or non-viscoelastic of various densities of indentation load deflection (ILD) values).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Rawls-Meehan, as modified, so that the first layer is formed of a flex support foam for providing corner to corner support as taught by DeFranks, because doing so would allow the bed to become temperature sensitive, where the foam may change in firmness depending on the temperature of the foam, imparted by a bedding heating/cooling system, according to a user’s preference (paragraph 0026). Additionally, the multiple layers of foam of DeFranks may have varied properties for each individual layer, such as decreasing the density from a firm base layer to a softer top layer (paragraph 0028).  Moreover, doing so would merely amount to a simple substitution of one known element (the mattress 300 of Rawls-Meehan, Figure 1) for another (the mattress 12 of DeFranks, Figure 1), that would not provide unexpected results, as Rawls-Meehan notes that the mattress 300, illustrated in Figures 1 and 2, is not particularly limited, and may be a conventional mattress including spring or foam mattresses (paragraph 0022).  Additionally, the mattress of Rawls-Meehan is intended for use in a mattress heating/cooling system, and contains structures and properties to facilitate air flow and heat transfer (see DeFranks, Figure 1 and paragraphs 0017-0019). In this regard, MPEP 2143 and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) are relevant.
Regarding claim 19, Rawls-Meehan, as modified, discloses the subject matter as discussed above with regard to claim 16.  Rawls-Meehan, as modified, further discloses a second layer 340 and 330 wherein the second layer is disposed above the first layer 200 and comprises an array of springs 340 (Figure 1 and paragraph 0022, where springs 340 are foam springs). Rawls Meehan does not disclose a second layer and a third layer, wherein the second layer is disposed between the first layer and the third layer and comprises an array of springs.
DeFranks teaches a second layer 40; and a third layer 50 (Figure 1), and wherein the second layer 40 is disposed between the first layer 12 and the third layer 50 and comprises an array of springs (paragraph 0023 and Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Rawls-Meehan, as modified, with a second layer and a third layer, wherein the second layer is disposed between the first layer and the third layer as taught by DeFranks, because doing so would merely amount to a simple substitution of one known element (the foam springs of Rawls-Meehan) for another (the pocketed coil springs and overlying foam layer of DeFranks) that would not provide unexpected results, as Rawls-Meehan notes that the mattress 300, illustrated in Figures 1 and 2, is not particularly limited, and may be a conventional mattress including spring or foam mattresses (paragraph 0022).  Additionally, the mattress of Rawls-Meehan is intended for use in a mattress heating/cooling system, and contains structures and properties to facilitate air flow and heat transfer (see DeFranks, Figure 1 and paragraphs 0017-0019).  In this regard, MPEP 2143 and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) are relevant.
Regarding claim 20, Rawls-Meehan, as modified, discloses the subject matter as discussed above with regard to claims 16 and 19.  Rawls-Meehan, as modified, further discloses wherein the array of springs (of second layer 40, see DeFranks, paragraph 0023 and Figure 1) comprises hybrid support-springs for providing ventilation and thorough foundation (see DeFranks, Figure 1 and paragraph 0023 where the springs of layer 40 may be pocketed springs, and springs of layer 40 rest on foam 34).
Regarding claim 21, Rawls-Meehan, as modified, discloses the subject matter as discussed above with regard to claims 16 and 19.  Rawls-Meehan, as modified, further discloses wherein the array of springs (of layer 40) comprises a plurality of pocket springs (see DeFranks, paragraph 0023).
Regarding claim 23, Rawls-Meehan, as modified, discloses the subject matter as discussed above with regard to claims 16 and 19.  Rawls-Meehan, as modified, further discloses wherein the second layer 340, 320, and 330 further comprises four side walls 330 and 320 defining a housing therewith for accommodating the array of springs 340 (see Rawls-Meehan, Figures 1 and 2 and paragraph 0022, and additionally, see DeFranks, paragraph 0023, where the side rail borders the outer row of coil springs).
Regarding claim 25, Rawls-Meehan, as modified, discloses the subject matter as discussed above with regard to claims 16 and 19.  Rawls-Meehan, as modified, further discloses wherein the third layer 50 is formed of a flex comfort foam (see DeFranks, paragraph 0024, where the third layer 50 is made of foam, and paragraph 0029 where the foam layers of the mattress 10 can be made of viscoelastic or non-viscoelastic of various densities of indentation load deflection (ILD) values).
Claims 18, 24, 26, 27, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Rawls-Meehan in view of Borda and DeFranks, and further in view of Fux (U.S. Publication No. 2020/0029705).
Regarding claim 18, Rawls-Meehan, as modified, discloses the subject matter as discussed above with regard to claim 16.  Rawls-Meehan, as modified, does not disclose wherein the first layer has a thickness in a range of about 2-3 cm.
Fux teaches wherein the first layer 5 has a thickness in a range of about 2-3 cm (paragraph 0088 where the bottommost layer, layer 5 which corresponds to layer 912 in Figure 11, is 1 inch thick or 2.54 centimeters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rawls-Meehan so that the first layer has a thickness in a range of about 2-3 cm as taught by Fux, because doing so would merely amount to a change in the size of one known element (the first layer 200 of Rawls-Meehan) to be the same as another, analogous element (the first, bottommost layer of Fux), in order to optimize the amount of foam for the bottom layer to achieve a desired level of comfort that the foam of a certain thickness may impart (see Fux, paragraph 0086-0094, which provides examples of varying thicknesses and ILDs of foam layers to achieve several different “feels” that a mattress may impart to a user).  In this regard, MPEP 2144.04 and In re Williams, 36 F.2d 436, 438 (CCPA 1929) are relevant.
Regarding claim 24, Rawls-Meehan, as modified, discloses the subject matter as discussed above with regard to claims 16 and 19.  Rawls-Meehan, as modified, does not disclose wherein the second layer has a thickness in a range of about 12- 20 cm.
Fux teaches wherein the second layer (sidewalls of paragraph 0088, which correspond to spring 930 filled layer 914, Figure 11) has a thickness in a range of about 12- 20 cm (paragraph 0088, where the sidewalls are 6 inches thick or 15.24 centimeters thick).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rawls-Meehan so that the second layer has a thickness in a range of about 12- 20 cm as taught by Fux, because doing so would merely amount to a change in the size of one known element (the second layer of Rawls-Meehan) to be the same as another, analogous element (the second, spring-filled layer of Fux), in order to adjust to a desired level of comfort and support provided by the mattress (see Fux, paragraph 0086).  Moreover, it would have been an obvious matter of design choice to select the claimed size, because Applicant has not disclosed that having such a size itself solves any stated problem, the claimed size does not provide any unexpected result, and it appears that the invention would perform equally well where the thickness of the first layer is of another size.  Overall, Applicant has not established any criticality of the claimed size, and thus selecting the claimed size would be an obvious matter of design choice.  In this regard, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) and MPEP 2144.04 are relevant.
Regarding claim 26, Rawls-Meehan, as modified, discloses the subject matter as discussed above with regard to claims 16 and 19.  Rawls-Meehan, as modified, does not disclose wherein the third layer has a thickness in a range of about 2-3 cm.
Fux teaches wherein the third layer (layer 4 of paragraph 0088, which corresponds layer 916 in Figure 11) has a thickness in a range of about 2-3 cm (paragraph 0088 where layer 4, which corresponds to layer 916. in Figure 11, is 1 inch thick or 2.54 centimeters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rawls-Meehan so that the third layer has a thickness in a range of about 2-3 cm as taught by Fux, because doing so would merely amount to a change in the size of one known element (the third layer of DeFranks) to be the same as another, analogous element (the third layer, directly above the spring-filled layer of Fux), in order to adjust to a desired level of comfort and support provided by the mattress (see Fux, paragraph 0086).  Moreover, it would have been an obvious matter of design choice to select the claimed size, because Applicant has not disclosed that having such a size itself solves any stated problem, the claimed size does not provide any unexpected result, and it appears that the invention would perform equally well where the thickness of the first layer is of another size.  Overall, Applicant has not established any criticality of the claimed size, and thus selecting the claimed size would be an obvious matter of design choice.  In this regard, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) and MPEP 2144.04 are relevant.
e.	Regarding claim 27, Rawls-Meehan, as modified, discloses the subject matter as discussed above with regard to claims 16 and 19.  Rawls-Meehan, as modified, does not disclose wherein the mattress further comprises a fourth layer disposed on the third layer; and a fifth layer disposed on the fourth layer.
Fux teaches a fourth layer 938 disposed on the third layer 916, and a fifth layer 934 disposed on the fourth layer 938 (Figure 11, where Fux includes a first layer 912, second layer 914, and third layer 916).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rawls-Meehan, as modified, with a fourth layer disposed on the third layer; and a fifth layer disposed on the fourth layer as taught by Fux, because the additional layers of Fux provide additional means to provide the desired level of comfort and support to a mattress by using foam layers of different materials, thickness, and ILD values, allow for the total comfort profile of the mattress to be further customized to user or manufacturer preferences (see Fux, paragraph 0086).
Regarding claim 29, Rawls-Meehan, as modified, discloses the subject matter as discussed above with regard to claims 16, 19 and 27.  Rawls-Meehan, as modified, further discloses wherein the fifth layer 934 is formed of a smart foam that is breathable, flexible and operably adapts to user body's natural contours (see Fux, paragraph 0085, where the top-most layer 934 is formed from shredded foam, and paragraph 0059, where shredded foam of the device of Fux may include shredded flexible polyurethane foam, shredded latex foam, shredded viscoelastic memory foam, or combinations thereof and the foam filled void spaces may supplemented with materials other than foams, such as fibers, gels, carbon or charcoal materials, horsehair).
Regarding claim 30, Rawls-Meehan, as modified, discloses the subject matter as discussed above with regard to claims 16, 19 and 27.  Rawls-Meehan, as modified, further discloses wherein the fourth and fifth layer (see Fux, layer 1 and 3 of paragraph 0088, which corresponds layers 934 and 938 in Figure 11) has a thickness in a range of about 2-5cm (see Fux, paragraph 0088 where layers 1 and 3, which corresponds to layers 934 and 938 in Figure 11, is 1 inch thick or 2.54 centimeters and 2 inches thick or 5.08cm, respectively, where 5.08cm is about 5cm).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Rawls-Meehan in view of Borda and DeFranks, and further in view of Pennington et al. (U.S. Publication No. 2016/0227938), hereinafter referred to as Pennington.
Regarding claim 22, Rawls-Meehan, as modified, discloses the subject matter as discussed above with regard to claims 16 and 19.  Rawls-Meehan, as modified, does not disclose wherein the array of springs comprises about 1500-2500 pocket springs.
Pennington teaches an array of springs comprising about 1500-2500 pocket springs (Figure 3, where the mattress 102 shown has a grid of springs that are 36 springs along the width 302 and 44 springs along the length 304 for a total of 1584 springs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rawls-Meehan so that the array of springs comprises about 1500-2500 pocket springs as taught by Pennington, because the spring layer of Pennington allows for different areas of the mattress to provide different levels of support for the mattress, based on the packing density of the springs (i.e. the amount of springs in a certain area of the mattress), which can promote proper body alignment during sleep and help to slow deformation of the mattress over time (paragraph 0042), while allowing for the same type of spring to be used throughout the mattress, which is more efficient and cost effective than providing multiple different types of springs for different parts of the mattress (paragraph 0043).
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Rawls-Meehan in view of Borda, DeFranks and Fux, and further in view of Curtis (U.S. Publication No. 2020/0214467), with Twinning (U.S. Publication No. 2019/0358577) provided as a teaching reference.
Regarding claim 28, Rawls-Meehan, as modified, discloses the subject matter as discussed above with regard to claims 16, 19, and 27.  Rawls-Meehan, as modified, does not disclose does not disclose wherein the fourth layer is formed of a ventilated bamboo charcoal memory foam, wherein the ventilated bamboo charcoal memory foam comprises a memory foam infused with bamboo charcoal, for regulating moisture, odor and/or temperature.
Curtis teaches a layer which is formed of a ventilated bamboo charcoal memory foam (paragraph 0026 and 0090 where the foam may be infused with charcoal and bamboo, and paragraph 0027, where the foam used may be memory foam, and paragraph 0012, where the foam may be provided with bores for ventilation), wherein the ventilated bamboo charcoal memory foam comprises a memory foam infused with bamboo charcoal, for regulating moisture, odor and/or temperature (paragraph 0026 and 0090 where the foam may be infused with charcoal and bamboo).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rawls-Meehan so that the fourth layer is formed of a ventilated bamboo charcoal memory foam, wherein the ventilated bamboo charcoal memory foam comprises a memory foam infused with bamboo charcoal, for regulating moisture, odor and/or temperature as taught by Curtis, because a ventilated, charcoal infused foam absorbs odor from air which passes through it, therefore providing a more odor resistant mattress compared to non-charcoal infused foams (see Twinning, paragraph 0015).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098. The examiner can normally be reached M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISON N LABARGE/Examiner, Art Unit 3673     

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673